r>o
January 20th 2015                                                     .,     _




Honorable Keith Hottle                                           •    ^      ro    ^~F
Clerk. 4th Court of Appeals                                     ~ • "^       ^     >~£;{U
Cadena-Reeves Justice Center                                     ' -^C^      =z    ~; L
300 Dolorosa Street. Rm. 3200                                   ■■ sSP"-     —     ,.•.::
San Antonio. Texas      78205-3037                                   /^      —     -;:

Re: State of Texas v- Jessie Gutierrez; Trial Court No. 2008CR6341
                                        Court of Appeals No- 40-12-00349-CR

Dear Mr.   Hottle.

       I would like to know if it would be possible for me to purchase thru your

Office the Clerk's Record and the Reporter's Record in the above Styled and

Numbered Cause.      I have been made aware that this miqht be possible.
       Further. I would like to know why I did not receive from this Honorable

Court the Mandate in the above Styled and Numbered Cause.            I have received no

acknowledqement that my Petition For Descetionary Review was received, sent to
the Court of Criminal Appeals- or that it has been ruled upon.

       Mr- Hottle if you could let me know about the purchasinq of the Appellate

Record of the case, and when.        "IF" my PDR has been ruled on. I would like to
know about the Mandate as well. I would really appreciate it if you could help

me with these matters.

       Thank you for your time and assistance in this matter.



Sincerely.




Jessie Gutierrez. TDCJ-CID #1791007
William G. McConnell Unit
3001   South Bnily Drive
Beeville. Texas      78102
Jesse Gutierrez
TDCJ-CID #1791007
William G- McConnall Unit
3001 South Emily Drive
Beeville,      Texas    78102
                                Honorable Keith Hottle, Clerk
        ...i                    Fourth Court of Appeals
                                Cadena - Reeves Justice Center
                                300 Dolorosa Street; RoomV3200
      it . :- :■                San Antonio, Texas
                   CM
                                                       78205-3037
                                               COl i